DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 3, 5-7, 10, and 14.  Claims 1-15 are currently pending.

Terminal Disclaimer
Acknowledgement is made to applicant’s Terminal Disclaimer filed 12/01/2020.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 1 of a three-dimensional object printer comprising a printhead having a housing in which a chamber is configured for storage of a melted extrusion material and a plurality of passageways, each passageway having a first end and a second end, the first end fluidically connected as claimed, a valve assembly having a plurality of passageways, each passageway in the valve assembly is transverse to the plurality of passageways in the housing so that the passageways in the plurality of valve passageways intersect the 
The closest prior art of record, Batchelder et al (PN 6238613), teaches a three-dimensional object printer comprising a printhead comprising a housing in which a chamber (plenum, 5) is configured for storage of melted extrusion material and a plurality of passageways (4) in which each passageway is fluidically connected at a first end to the chamber and a second end with a valve (14) of a valve assembly in which each passageway has a one-to-one correspondence with a valve of the valve assembly to selectively open and close the passageways independent of one another (Fig. 10b, col 3 ln 45-59, col 9 ln 49-col 10 ln 10).  Batchelder teaches a planar member (lower half 10b) having a plurality of nozzles (7) in which each nozzle has a passageway that 
Claims 2-15 depend upon claim 1 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742